DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, various networks are described throughout the claims or in claims for which a claim is dependent, such as “primary network”, “secondary network” and “cabin network”.  There are several clarity issues present with regards to these networks.  For instance, 
Claims 1-3 and 6-7 recite the limitation "the loads".  There is insufficient antecedent basis for this limitation in the claim.  Further, similar to above, the term for load changes between “the loads” and “the consuming loads” and “these loads” in claim 6.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2, 5-8, 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0101067 by Carleial et al. (Carleial hereinafter).

Regarding claim 1, Carleial discloses a method for distributing on-board electrical power in an aircraft [see at least Abstract] comprising a passenger cabin [see at least Figure 3; paragraph 0040] and a primary distribution of electrical power [see at least Figure 3, (142-1) and (142-2)] to secondary networks [see at least Figure 3, plurality of (150)] for distributing electrical power to airplane systems, the primary distribution being coupled to the generation of electrical power by the engine(s) of the aircraft [see at least Figure 3, (140-1) and (140-2)], the method comprising the steps of: forming a segregating and protecting power-distribution interface between the primary distribution and the secondary networks for distributing electrical power of the passenger cabin [see at least Figure 3, plurality of (150) to plurality of (160); paragraph 0040], wherein the network are cabin network [see at least paragraph 0040], an electrical isolation with respect to perturbations acting on the primary distribution, of controlling the extraction of electrical power from the primary distribution via a cabin management depending on the availability of electrical power in the primary distribution [see at least Figure 2, (250); paragraph 0042], converting and distributing the available electrical power to the cabin network depending on a suitable configuration of the loads of the cabin network [see at least Figure 2, (230); paragraphs 0022 and 0027], which configuration is defined depending on an electrical categorization by single-/three-phase AC or DC, and by voltage and frequency level [see at least paragraphs 0022 and 0027].



Regarding claim 5, Carleial discloses the method as claimed in claim 1, wherein the suitable configuration of the cabin network is redefined by incorporating other voltage and/or frequency levels by voltage conversion after segregation [see at least paragraphs 0022 and 0027].

Regarding claim 6, Carleial discloses an architecture for distributing electrical power on-board an aircraft [see at least Abstract] in particular incorporating a passenger cabin and a fuselage, the architecture having, on each side of the fuselage, a left/right network for distributing electrical power [see at least Figure 3, network from (140-1) and (140-2)], composed, for each left/right network, of a network for distributing a primary distribution of electrical power [see at least Figure 3, (142-1) and (142-2)], which distribution is controlled by an avionic management system [see at least paragraph 0008], the primary network being coupled to secondary networks for distributing electrical power to airplane systems [see at least Figure 3, plurality of (150) to plurality of (160); paragraph 0040], and the architecture comprises, coupled to each left/right primary distribution network, a cabin-system power distribution center incorporating an interface of segregating and a protecting device combining controlling or monitoring and an adjusting device for preventing perturbation of the primary network [see at least Figure 3, plurality of (150) to plurality of (160); paragraph 0040], the power distribution center distributing electrical power to each secondary network of the cabin system, wherein the networks are called cabin 

Regarding claim 7, Carleial discloses the architecture as claimed in claim 6, wherein the controlling or monitoring and adjusting device for preventing perturbation of the primary network are chosen from among, in partial up to complete combination, systems for filtering harmonic currents rejected to the primary network, capacitors and/or inductors that are adjustable in order to regulate power factor [see at least paragraph 0042], a device for controlling or monitoring the voltage level on the primary network [see at least Figure 2, (250)] in conjunction with a device [see at least Figure 2, (250)] for automatically unloading loads in case of a voltage drop, and/or an equitable distribution of the loads on the three-phase voltage busbars [see at least paragraphs 0006, 0007, 0026, 0042].

Regarding claim 8, Carleial discloses the architecture as claimed in claim 6, wherein each cabin management unit comprises a signal-processing box of contactors of the cabin network depending on data on the availability of the primary network [see at least Figure 2, (250)], which 

Regarding claim 10, Carleial discloses the architecture as claimed in claim 6, wherein, each cabin network comprising at least one three-phase voltage busbar and one DC voltage busbar, a three-phase/DC voltage converter and/or a DC/three-phase voltage converter is (are) coupled between the three-phase busbar and the DC busbar [see at least Figure 2, (210) to (220) and (240); paragraphs 0022 and 0027].

Regarding claim 11, Carleial discloses the architecture as claimed in claim 10, wherein at least one busbar of the network for distributing power to domestic loads of each cabin network is coupled to at least one busbar of the network for distributing power to technical loads of the cabin network via at least one AC/AC voltage converter and/or DC/AC voltage converter [see at least Figure 2, (230); paragraphs 0022 and 0027].

Regarding claim 12, Carleial discloses the architecture as claimed in claim 11, wherein the contactors, which are also actuated by the signal-processing box, are coupled to the converters of the domestic network and between the busbars of the domestic network and the domestic loads [see at least Figure 2, (210) to (220) and (240), controlled by (250)].



Regarding claim 15, Carleial discloses an aircraft [see at least Figure 3, (100)] comprising a passenger cabin [see at least Figure 3] and a double network for distributing electrical power [see at least Figure 3, (142-1) and (142-2)], which network is composed of a primary network and secondary networks for distributing electrical power to the airplane systems [see at least Figure 3, plurality of (150)], wherein the aircraft is equipped with an architecture for distributing electrical power as claimed in claim 6 [see claim 6 above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0101067 by Carleial et al. (Carleial hereinafter) in view of US 5,583,419 by Haller.

Regarding claim 3, Carleial discloses the method as claimed in claim 1.
Carleial fails to disclose wherein the management of the cabin networks is controlled dynamically so that the extraction of power from the primary distribution to supply all of the loads of the cabin networks does not exceed the nominal power of the primary distribution and does not perturb the quality parameters of nominal operation of the primary distribution.  However, Haller discloses this limitation [see at least claim 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to not allow the system to exceed the power supply to ensure that the main vital power functions of the aircraft are satisfied, thus ensuring proper operation of the aircraft and preventing emergency/failure operations.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0101067 by Carleial et al. (Carleial hereinafter) in view of US 2017/0036773 by Jones et al. (Jones hereinafter).

Regarding claim 4, Carleial discloses the method as claimed in claim 1.
Carleial fails to disclose wherein at least one auxiliary power unit is used to deliver electrical power to the cabin networks in addition to the electrical power of the primary distribution 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an auxiliary power source to ensure that the main vital power functions of the aircraft are satisfied, thus ensuring proper operation of the aircraft and preventing emergency/failure operations.

Regarding claim 9, Carleial discloses the architecture as claimed in claim 6.
Carleial fails to disclose wherein auxiliary power units that supply AC and/or DC voltage are coupled to the busbars of the cabin network via contactors in order to deliver supplementary electrical power to the cabin network independently of the electrical power of the primary network.   However, Jones discloses the use of auxiliary power [see at least Figure 1, (104)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an auxiliary power source to ensure that the main vital power functions of the aircraft are satisfied, thus ensuring proper operation of the aircraft and preventing emergency/failure operations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0101067 by Carleial et al. (Carleial hereinafter) in view of US 2016/0134138 by Jouper et al. (Jouper hereinafter).

Regarding claim 13, Carleial discloses the architecture as claimed in claim 12.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize seat power distribution as the end user is generally confined to their seat and utilize power at their seat, thus allowing the power to be distributed directed to the user and limiting the travel or obstacles that would be presented by the passenger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brouwer (US 2015/0103447) discloses a left/right power distribution system in an aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836